COLLIER, C. J.
I concur with my brother Dargan, that an action cannot be maintained against a plaintiff in execu*556tion at the suit of the defendant, though the execution was voidable, or perhaps in some cases void, for an injury resulting to the latter, by its enforcement, until the process has been avoided. Whether, and under what circumstances, the defendant can maintain an action in the case of voidable process, after it has been set aside, is a question which does not now arise in judgment, and I leave it to be considered when it shall be directly presented for decision.